Title: From Alexander Hamilton to Benjamin Walker, 13 September 1790
From: Hamilton, Alexander
To: Walker, Benjamin


Treasury DepartmentSepr. 13th. 1790
Sir
Since mine to you of the  instant, it has occurred to me, that the President, in his direction to me, has limited your absence to six months, which I did not recollect when I extended it to twelve. I am therefore under the necessity of retracting six, and of requesting you to consider your leave of absence as for six months from the time of your departure.
I am, Sir, Your Obedt: & hum: Servt.
Alexander HamiltonSecy of the TreasuryBenjamin Walker EsquireNaval Officer of the Port of New York
